 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Twenty-second Region, shall, after being signed by a representative of Respond-ent, be posted by it immediately upon receipt thereof and be maintained for a periodof 60 consecutive days thereafter in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered defaced or covered by anyother material.(c)Notify the Regional Director for the Twenty-second Region in writing within20 days from the date of receipt of this Intermediate Report and RecommendedOrder what steps it has taken to comply herewith.1212 In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read : "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively,upon request with Local 478,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, as the exclusive bargaining representative of all employees in the bargain-ing unit described below concerning grievances, labor disputes,wages, rates ofpay, hours of employment,and other conditions of work,and, if an under-standing is reached,embody it in a signed agreement.The bargaining unit is:All production,maintenance,shipping,receiving,and warehousing em-ployees employed at the Employer's place of business in Newark, NewJersey, exclusive of all office clerical employees,watchmen,guards, profes-sional employees,and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid, nor will we, inany like or related manner,interfere with,restrain,or coerce our employeesin the exercise of their right to bargain collectively through said Union.THE DIVERSEY CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 614 Na-tionalNewark Building,744 Broad Street, Newark, New Jersey,Telephone Num-ber,Market 4-6151,if they have any question concerning this notice or compliancewith its provisions.Wings & Wheels, Inc.andHighwayTruckDriversand Helpers,Local 107, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 4-CA-92420.October 29,1962DECISION AND ORDEROn April 19, 1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Coun-139 NLRB No. 34. WINGS & WHEELS, INC.579sel filed exceptions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has considered the Intermediate Report,2 the exceptionsand briefs, and the entire record in the case, and adopts the findings,conclusions, and recommendations 3 of the Trial Examiner to theextent consistent with the decision herein.A. Respondent's businessThe Respondent contends that the Trial Examiner erred in assert-ing jurisdiction over its airfreight forwarder business because itsoperations are subject to the Railway Labor Act 4 as a common car-rier by air and therefore it cannot be subject to the jurisdiction ofthe Act 5The record shows that the Respondent forwards freight by truckto and from various airlines, pursuant to a freight forwarder's oper-ating authorization issued by the Civil Aeronautics Board.' Ship-pers using its services call Respondent directly and Respondent picksup the freight and usually an arrangement is entered into betweenthe Respondent and the shipper whereby the entire transportationwill be handled, including air carriage, pursuant to Respondent'siThe Respondent filed a request for oral argument.We hereby deny the Respondent'srequest as,in ouropinion, the record, exceptions, and briefs adequatelypresent the issuesand the positions of the parties.2 The Intermediate Report incorrectly states that in the complaint the Respondent isalleged to have refused to bargain since about January 13, 1961, whereas the correct dateis June 13, 1961.We hereby correct this inadvertent error3 TheGeneralCounsel excepts to the TrialExaminer's failure to include in his recom-mended order provisions directing that the Respondent cease and desist from individualbargaining, threatening its employees with discharge if they joined the Union, and interro-gating them about their union activities.Further, the General Counsel contends that theTrial Examiner erred in failing to provide in his proposed notice language requiringreinstatement of the discriminatees Russell Bailey, Robert Bailey, and James Szymanski.We agree with the General Counsel that the Order and notice should include these pro-visions and we shall accordingly include them in the Order and noticeIn adopting theTrial Examiner's conclusion that the alleged threats cannot now be urged as grounds fordenying reinstatement, we note that Respondent did not raise such alleged conduct as abar to reinstatement at the February 6, 1962, meeting with the union representatives.The General Counsel also asserts that the Trial Examiner should have provided for thepayment of interest in connection with backpay.We agree, and in accordance with ourusual practice, for the reason set forth inIsis Plumbing & HeatingCo., 138 NLRB 716,and in the same manner, we shall require that the Respondent's backpay obligation hereininclude the payment of 6 percent interest per annum on backpay due Russell Bailey,Robert Bailey, and James Szymanski.Member Leedom, however, for the reasons statedin his dissent in theIsiscase, would not grant such interest.4 The Railway Labor Act, as amended, 49 Stat. 1189, 45 U S C.A. Section 181,provides :All of the provisions of Sections 151, 152, and 154-163 of this title are extendedto and shall cover every common carrier by air engaged in interstate or foreigncommerce. . . .5 The Act provides under Section 2 that employersand personssubject to the RailwayLabor Act are not covered by the Act.Operating Authorization No. 32 issued by the Civil Aeronautics Board.6'12010-63--vol.139-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDtariffs.As the Respondent operates no airplanes and has no exclusivecontractual relationship with any airline, the Respondent takes theshipment singly or pooled with those of other shippers to the variousairlines at their terminals for further transportation.At this pointthe Respondent will make its own contract with the airline pursuantto the airline's tariffs.On the shipment reaching its destination byair,Respondent handles the delivery by truck.Specifically, the Respondent argues that by the enactment of theCivil Aeronautics Act which covers airfreight forwarders, Congressintended to enlarge the coverage of the Railway Labor Act to in-clude airfreight forwarders.We disagree.The Civil AeronauticsAct, enacted after the air carrier amendment to the Railway LaborAct, shows no language indicating that the scope of the RailwayLabor Act was thereby enlarged to cover airfreight forwarder oper-ations.'The reference in the Civil Aeronautics Act to the RailwayLabor Act merely requires that air carriers having a certificate ofpublic convenience and necessity abide by certain provisions of theRailway Labor Act.8 This provision, in our opinion, cannot be con-strued to mean that Respondent, which does not operate airplanesand which does not have such a certificate, requiring as a prerequisitea hearing on public need and ability to render the service, is coveredby the Railway Labor Act.In view of the nature of the jurisdictional question presented herepertaining to the Railway Labor Act and because the National Medi-ation Board has primary authority to determine jurisdiction underthe Railway Labor Act, we have in this case, as in similar ones,°submitted Respondent's brief and the entire record in this matterto the National Mediation Board for their determination on whetherRespondent's operations fall within the Railway Labor Act.Ac-cordingly, on June 29, 1962, the National Mediation Board admin-istratively advised the National Labor Relations Board that it wasunable to find Respondent to be a "common carrier by air," as thatterm is used in Title II of the Railway Labor Act.Respondent being operated independently of any airline and itselfnot being an operator of airplanes; the National Mediation Boardhaving determined the Respondent is not subject to the RailwayLabor Act; and Respondent conceding that it otherwise meets theBoard's jurisdictional standards, we conclude that Respondent is7 SeeAirline Stewards Etc., As8'n v Transworld Airlines,178 F. Supp. 369,378 (U.SDistrict Court S D.N Y.).8The Civil Aeronautics Act, as amended, 72 Stat. 754, Section 401 (k) (4), 49 U.S C A.1371(k) (4) (Supp. 1961) provides :It shall be a condition upon the holding of a certificate[of public convenience andnecessity] by any air carrier that such carrier shall comply with Sections 181-188 ofTitle 45 [the air carrier amendment to the Railway Labor Act)Bradley Flying Service, Inc,131 NLRB 437. WINGS & WHEELS, INC.581engaged in commercewithin themeaningof the Act and that it issubject to this Act.B. The unfair labor practicesThe Trial Examiner found that Respondent violated Section8 (a) (3) of the Act by discriminatorily discharging on June 26, 1961,the entire bargaining unit, and violated Section 8(a) (5) of the Actbecause such discharges were in avoidance of the duty to bargain.Also, the Trial Examiner found that Respondent continued to refuseto bargain on February 6, 1962, when it made reinstatement of thedrivers contingent upon the terms which the Respondent proposedto each driver through individual bargaining prior to their discharge.Further, the Trial Examiner found an independent violation ofSection 8 (a) (1) of the Act when Respondent, after discharging thedrivers on June 26, 1961, during the period they were picketing, madereemployment offers to the drivers contingent upon their leaving theUnion.We agree with the Trial Examiner that the Respondent com-mitted the above violations of the Act; however, the IntermediateReport is not entirely clear whether the Trial Examiner found addi-tional violations which we find are also supported by the record.Thus, the Intermediate Report and the record show that duringthe second week in February 1961 when Robert Bailey questionedLindsay Nye, the manager of Respondent's Philadelphia office,whether the employees of the Respondent could join the Union, Baileywas told by Nye that if he did not keep his mouth shut he mightbe discharged.Similarly in March, Russell Bailey told Nye that hewould like to join the Union and Nye replied that if he did so hewould be out of a job. Also, on June 16, after the Respondent receiveda demand for recognition and a contract from the Union, Isler showedthe drivers a teletyped message from the New York office stating thatif the drivers joined the Union the Respondent would subcontractout the drivers work, and stating that if they did not sign individualcontracts they would be out of a job. On June 19, the drivers wereinstructed to read and sign another teletyped message which statedthat if they did not sign the contracts the truck service would be dis-continued June 30. On the same day or the following day Isler offeredRobert and Russel Bailey individual contracts and stated that hewanted an answer whether they would accept them by June 22.Further on June 23, when Robert Bailey reported for work, FinleyIsler, then the Respondent's manager, asked Bailey if he had joinedthe Union and when Bailey said he had, Isler asked him how muchhe had paid to join.When Bailey answered that he had paid $50plus $5 dues, Isler said, "You just paid $55.00 to lose your job."Wefind that each of these statements by Nye and Isler and their require- 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDment that the drivers read the teletyped messages and sign the messageon June 19 coerced, restrained, and interfered with employees in theirorganizational rights and were in violation of Section 8(a) (1) of theAct.Also, we find that the offering of the individual contracts tothe drivers on June 16 and on or about June 19, after the Union hadmade a demand for recognition and a contract, was in derogation ofthe Union's status asstatutory bargaining representative, and there-fore such conductis also inviolation of Section8 (a) (5) ofthe Act.ioORDERUpon the basis of the foregoing findings of fact and conclusionsof law, the Board orders that the Respondent, Wings & Wheels, Inc.,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively in good faith with HighwayTruck Drivers and Helpers, Local 107, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,as the exclusive bargaining representative of the appropriate unit ofits truckdrivers, helpers, and platform employees at its Philadelphia,Pennsylvania, operation, excluding office clerical employees, guards,watchmen, salesmen, and supervisors as defined in the Act, with respectto rates of pay, wages, hours of employment, and other terms andconditions of employment.(b)Bargaining directly with its employees with respect to ratesof pay, wages, hours, or other terms or conditions of employment indisregard of the representative status of the above-named Union.(c)Threatening its employees to discontinue any operations ordepartment or to discharge any of them or to take other reprisalsbecause of their membership in, or activities on behalf of, the above-named Union, or any other labor organization.(d) Interrogating their employees about their membership in theabove-named Union, or any other labor organization, in a mannerconstituting interference, restraint, and coercion in violation of Sec-tion 8 (a) (1) of the Act.(e)Discouraging membership in the Union, or in any other labororganization of its employees, by discharging, laying off, or in anyother manner discriminating against any of its employees in regardto hire, tenure of employment, or any term or condition of employment.(f) In any other manner interfering with, restraining, or coercingits employees in their right to self-organization, to form labor organi-zations, to join or assist the Union or any other labor organization, tobargain collectively through representatives of their own choosing,10Crater Lake MachineryCo., 131 NLRB 1106. WINGS & WHEELS, INC.583or to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a) (3) of the Act,as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively in good faith with HighwayTruck Drivers and Helpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, asthe exclusive bargaining representative of Respondent's employees inthe appropriate unit, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, and, ifan understanding is reached, embody such understanding in a signedagreement.(b)Offer to Russell Bailey, Robert Bailey, and James Szymanskiimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to seniority or other rights andprivileges, and make them whole for any loss of earnings includinginterest thereon suffered by reason of the discrimination against themin the manner set forth in the section of the Intermediate Report en-titled "The Remedy."(c)Preserve and, upon request, make available to the Board orits agents, for examining and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post at its office in Philadelphia, Pennsylvania, copies of theattached notice marked "Appendix." 11 Copies of said notice, to befurnished by the Regional Director for the Fourth Region, shall, afterhaving been duly signed by an authorized representative of Respond-ent, be posted by Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to ensure thatsuch notices are not altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to com-ply herewith.11In the event that the Board'sOrder be enforced by a decree of a United States CourtofAppeals,thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision andOrder " 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Highway TruckDrivers and Helpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,or any other labor organization of our employees, by dischargingany of our employees or otherwise discriminating against any ofour employees in regard to hire or tenure of employment or anyterm or condition of employment, because of union membership oractivity of such employees.WE WILL NOT refuse to bargain collectively in good faith withHighway Truck Drivers and Helpers, Local 107, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive bargaining representative of ouremployees in the appropriate unit described below.WE WILL NOT bargain directly with our employees in disregardof the representative status of Highway Truck Drivers and Help-ers,Local 107, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.WE WILL NOT threaten our employees that we will discontinueany of our operations or that we will discharge or take otherreprisals against them because of their membership in or activitieson behalf of the above-named or any other labor organization.WE WILL NOT interrogate our employees concerning their unionmembership or activities in a manner constituting interference,restraint, or coercion.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist High-way Truck Drivers and Helpers, Local 107, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the Act, as amended. WINGS & WHEELS, INC.585WE WILL, upon request, bargain collectively with HighwayTruck Drivers and Helpers, Local 107, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of all employees in the ap-propriate unit described below, with respect to wages, rates of pay,hours of employment, or other terms or conditions of employment,and, if an understanding is reached, we will embody such under-standing in a signed agreement. The bargaining unit is :All truckdrivers, helpers, and platform employees of Re-spondent at its Philadelphia, Pennsylvania, operation, ex-cluding office clerical employees, guards, watchmen,salesmen,and supervisors as defined in the Act.WE WILL offer to Russell Bailey, Robert Bailey, and JamesSzymanski immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to any rightsand privileges previously enjoyed by them, and we will makethem whole for any loss of pay they may have suffered as a resultof the discrimination against them.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union, or any otherlabor organization, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a) (3) of theAct.WINGS&WHEELS, INC.,Employer.Dated----------------By------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the Selec-tive Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 1700 Bankers Securities Building, Walnut & Juniper Streets,Philadelphia 7, Pennsylvania, Telephone Number, Pennypacker5-2612, if they have any question concerning this notice or compliancewith its provision.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on August 7, 1961,by Highway Truck Drivers and Helpers,Local 107,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelpers of America, herein called the Union, the Regional Director for the FourthRegion of the National Labor Relations Board, herein called the Board, on Janu-ary 18, 1962, issued a complaint against Wings & Wheels, Inc., herein calledRespondent.The complaint, in substance, alleges that Respondent (1) since about January 13,1961, though requested, has failed and refused to bargain collectively with the Unionas the representative of Respondent's employees in an appropriate unit; (2) onvarious dates threatened its employees with discharge or layoff if they choose a unionas their bargaining representative, interrogated them concerning their union activi-ties, conditioned reemployment of employees upon their withdrawal from the Union,and attempted to force its employees to bargain individually with Respondent con-cerning their employment and working conditions; and (3) discharged and ter-minated the employment of Russell Bailey, Robert Bailey, and James Szymanski, andsubsequently refused to reinstate them, because of their union membership and ac-tivity.By reason of the above Respondent is alleged to have engaged in unfair laborpractices affecting commerce within the meaning of Section 8(a)(1), (3), and (5)and Section 2(6) and (7) of the National Labor Relations Act, as amended (29U.S.C. Sec. 151,et seq.),herein called the Act.Respondent has filed an answer denying the commission of any unfair laborpractices.Pursuant to due notice Trial Examiner Horace A. Ruckel conducted a hearing atPhiladelphia, Pennsylvania, on March 5, 6, and 7, 1962, at which all parties wererepresented by counsel.The parties have filed briefs which I have considered.Upon the entire record inthe case, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSRespondent is an Illinois corporation engaged in the business of forwarding freightto and from airline terminals throughout the various States of the United States,with administrative offices in New York, New York.During the period relevant tothis proceeding Respondent has operated in over 30 States, with a dollar volume ofservices to customers to points outside the State of Pennsylvania valued at more than$50,000 annually; and has had gross sales of services to customers throughout thevarious States valued at more than $500,000 annually.Respondent urges, however, that in spite of the volume and extent of its commerce,the Board does not have jurisdiction of it on the ground that it is subject to the Na-tional Railway Labor Act.' It submitted in evidence (1) a certificate issued it by theCivilAeronautics Board authorizing it to engage in business as an air-freight for-warder, (2) rules, regulations, and charges applicable to airfreight between points inthe United States, (3) air rate freight tariff issued by the Civil Aeronautics Board,and (4) pickup and delivery tariffs applicable to pickup and delivery zones through-out the United States.Respondent had no contract, agreement, record, or document establishing rela-tionship between it and any airline company which carried or transported merchan-dise from July 1, 1960, to June 30, 1961, the period relevant to this case.Customerswishing to ship by airfreight call Respondent directly.Respondent is an entirelyindependent entity.Respondent's employees do not take merchandise to or from anyairplanes; this is done by airline employees.The General Counsel citesBradley Flying Service,131 NLRB 437 andInteriorEnterprises, Inc.,122 NLRB 1538, as authority for assertion of jurisdiction in thiscase.He states that he has been advised administratively by the National MediationBoard that it has never asserted jurisdiction over freight forwarded by this Respond-ent.As was done in theInterior Enterprisesand other cases, the Board can requesttheNationalMediation Board to study the record in this case, determine the ap-plicability of the Railway Labor Act to Respondent, and determine whether it willassert its own jurisdiction.Accordingly, I hereinafter find, for the purposes of thisproceeding, that Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.'The National LaborRelations Act, as amended,Section 2(2), provides:"The termemployer.shallnot include.any personssubject to the Railway Labor Act " WINGS & WHEELS, INC.587II.THE LABOR ORGANIZATION INVOLVEDHighway Truck Drivers and Helpers, Local 107, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organiza-tion admitting employees of Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Therefusal to bargain;other interference,restraint,and coercionBackgroundDuring the early part of 1961 two of Respondent's three truckdrivers, RussellBailey and Robert Bailey, became interested in affiliating with a union and soexpressed themselves to Lindsay Nye, then manager of Respondent's Philadelphiaoffice.In March, Russell Bailey told Nye that he would like to join the Union andNye replied that if he did so he would be out of a job. Similarly, in February 1961Robert Bailey asked Nye if the employees could join the Union and was told thatif he did not keep his mouth shut he might be discharged.Nye was not called as awitness and the testimony of the two Baileys is uncontradicted.On March 26 Finley Isler replaced Nye as manager. In April, Robert Baileyasked Isler if employees in Respondent's New York office were organized and Islerreplied that they were.When Bailey asked him if he thought that the employeesin the Philadelphia branch could ever be organized, Isler said they could not.During the latter part of May, Russell Bailey, on behalf of Robert Bailey andJames Szymanski, approached Isler and asked him for a wage increase for the threetruckdrivers.Isler told Bailey that he would get in touch with the New York officeand would give him an answer later.A few days later, during the first week inJune, Isler handed each of the three men a form of agreement entitled "Contractof Employment," which contained provisions for a 10-cent raise in hourly wages,plus a 5-cent raise to become effective later.The contract was to continue in effectfor 1 year after its execution.A place was provided for signature by "Employer"and "Employee."The three drivers shortly afterward returned the forms to Isler,unsigned, and told him that they did not consider the proposed contract fair.On June 9, Russell Bailey, Robert Bailey, and James Szymanski signed cardsapplying for membership in the Union.1.The appropriate unitThe complaint alleges, Respondent admits,2 and I find that all truckdrivers, helpers,and platform employees of Respondent at its Philadelphia operation, excluding officeclerical employees, guards, watchmen, salesmen, and supervisors as defined by theAct, constitute an appropriate unit for the purpose of collective bargaining withinthe meaning of Section 9(b) ofthe Act.2.The majority within the appropriate unitAt all times material herein the appropriate unit consisted of three truckdrivers,Russell Bailey, Robert Bailey, and James Szymanski, all of whom designated theUnion on June 9, 1961,3.The refusal to bargainOn June 13, 1961, Raymond Cohan, secretary-treasurer and business manager of theUnion, wrote Respondent demanding immediate recognition of the Union as the bar-gaining representative of the employees in the appropriate unit and requesting Re-spondent to sign a form of agreement which was enclosed.Respondent received theUnion's letter on the same or following day and Isler mailed it to Respondent's NewYorkoffice.Respondent made no reply to the letter.Instead,on June 16,when thedrivers reported to work, Isler called them over to Respondents' teletype where a mes-sage had just comethrough from New York office, and told them to read the taperecording.The following are pertinent parts of this recording, a two-wayconversation:Have you explained to the drivers that in all probability we will go ACI inPhil. if nee.to join union and that means no job?Have told drivers that U have contacted two CR carriers in Phl. to do job.What was reaction?NOE on outside think they think I'm kidding .. .2In admitting the appropriateness of the unit Respondent conditions It upon theapplicability of the Act to Its business 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD... The fact is we are not. . . . (We) had not included Phi along withseveral others but if those don't want a job it will be just as easy to includePhl.... Did you force these contracts on them or just ask them to sign ... ?No, did not force them at all ... then got letter fr. union ....Imean that if they want to take the contract back to the union and tell themthey don't want it, they can sign ours . . . if not ... the drivers will be out ofjob.On June 19 the drivers were directed to read a second communication, in partas follows:On June 2, 1961 WNW 3 negotiated and signed a contract with A.C.I 4 tohandle, pick up and delivery in some 30 cities.... In the case of Phila wherewe had our own drivers we have told A.C.I. that we have submitted to ourdrivers a contract similar to the ones which we have in other cities.We arehereby informing our drivers that if they do not choose to have their economicsecurity protected that effective July 1 A.C.I. will perform our pick up anddelivery serv in area A at Phila .. .If our drivers do desire to protect their economic security it will be necessarythat the signed (c)ontracts be in the hands of our Phila Mgr. by 4 P.M.Friday, June 23At 4 P.M. EST Mr. Isler is rqst to inform NY of the status of the wishes ofour Phila. personnel and it is management's decision if the drivers do notwish to sign the contracts as presented to discontinue its own trucking serviceat Phila on June 30 at midnight ....When the drivers had finished reading the tape Isler directed them to sign it inacknowledgment, and they did so.On the same or following day Isler reoffered the two Baileys the individual con-tracts of employment which they had previously rejected and told them that hewanted an answer by June 22. Isler admitted while testifying that he did notoffer to incorporate these terms in a contract to be signed by the Union. If theemployees signed these contracts they were to go into effect on the followingMonday, June 26.On June 23, when Robert Bailey reported for work, Isler, according to Bailey'stestimony, asked him if he had joined the Union. Bailey said he had. Isler thenasked him how much he had paid to join.When Bailey answered that he had paid$50 plus $5 dues, Isler said, "You just paid $55 to lose your job." Isler admittedthat he said this in substance.The three drivers again refused to sign the contracts.On the morning of June 26Respondent called them at their homes, told them that Respondent had decided tosuspend its pickup and delivery service, and not to report for work.The driversthen went to the union hall, improvised picket signs, and began picketing Respond-ent's office.ConclusionsThe evidence, much of it undisputed, makes quite clear that from the time Re-spondent's employees first indicated dissatisfaction with their working conditionsand evidenced their interest in a union, Respondent determined to thwart theirefforts to organize and bargain collectively.To forestall these efforts it offereditsdriverswritten, individual contracts of employment.When, on June 14, itreceived the Union's letter of the previous day claiming to represent the driversand demanding recognition as their bargaining agent, it failed to answer the letterand made no other attempt to communicate with the Union, although it at no timeexpressed any doubt as to the Union's majority status. Instead, Respondent reofferedthe employees the individual contracts. It is fundamental that an individual con-tract of employment is the negation of a collective-bargaining contract, and anemployer's insistence upon it after a collective-bargaining agent has been designatedby its employees, is the negation of collective bargaining.Respondent contends in its brief that the offer of its form of proposed contract tothe three individual drivers was an offer to "the unit," and that it had the right toassume that the employees in the unit would show it to the Union's businessmanager (which they did), and that this constituted an offer to the Union and asufficient reply to the Union's letter of June 13.There is no merit in this contention.8Wings & Wheels.4 Air CargoInternational. WINGS &WHEELS,INC.589The Union was the duly designated bargaining agent of the employees, not the unit.What Respondent did was simply to propose again an individual "Contract ofEmployment" to be signed by the "Employer" and "Employee," which the indi-vidual employees had refused to sign before they selected a bargaining agent. Inso doing, Respondent overtly attempted to circumvent the bargaining representativeand to substitute individual action for collective bargaining.That Respondent was determined to impose these contracts upon its drivers ratherthan bargain collectively with the Union, and to discharge them if they refused tosign,is set forth with unusual clarity in the two teletype messages of June 16 and 19.The first, transmitted 2daysafter receipt of the Union's letter, stated bluntly that ifRespondent'semployees"go union" Respondent would"in all probability" doaway with its pickup and deliveryserviceand the truckdrivers would lose theirjobs.They were to "take the contract (the one submitted by the Union) back totheUnion and tell them they don't want it," and that "they cansignours."Ifthey did not, Respondent would abandon its pickup and delivery service and thedrivers "(would) be out of a job."In the message of June 19 Respondentagaininformed the drivers that if they"(did) not choose to have their economic security protected," by signing individualcontracts,Respondent would do away with pickups and deliveries as of midnight,June 30, and let the drivers go.The contracts had to be signed by 4 p.m. Friday,June 23. If they were not, pickups and deliveries would stop as of midnight,June 30.Respondent was as good as its word, or better.When it did not receive the signedindividual contracts, Respondent on June 26 discharged its drivers, although this was4 days prior to the date when pickups and deliveries were to be abandoned.In spite of these facts, for the most part undisputed, Respondent insists that itwas not Respondent which failed to bargain in good faith, but the Union, and char-acterizes the events of June 26 as a strike and not a discharge.On the other hand,it seems to say that it was justified in discharging them because their "insistence"on the terms of the Union's proposed contract made it, or would make it, impossibleto continue in business.The contention that Respondent both did and did notterminate its truckdrivers is put as follows in its brief:"Because the employees werecalled and told not to report to work on June 26, the Union has charged the Com-pany with discriminatory discharge of the employees, when the reason for the callwas that the Company could not afford the rate demanded."There is nothing in the record to support the idea that the Union went on strikeon June 26. There was no strike. There was no threat to strike.As the only evi-dence of the latter, Respondent relies upon the fact that the printed, standard formunion contract which the Union sent Respondent was dated in longhand to becomeeffective on June 22 as to this employer.Respondent must have known that thisproposed effective date was subject to negotiation in the same way as the substantiveproposals concerning wages and hours.Nor did the Union's covering letter, thoughrequesting that Respondent "immediately" recognize the Union, set any date afterwhich the employees would be on strike.Respondent sums up its position with the statement in its brief: "Thus it clearlyappears that whether or not the Company had called its employees on the morningof June 26, they would havebeen unwillingto work at the rates of pay under whichthey had been previously employed."Perhaps so, but being unwilling to work atthese rates is not equivalent to striking, and in point of fact the date of June 22had already passed without a strike or a threat to strike.The record is too clearto permit of doubt that Respondent, unwilling that its employees should belong tothe Union, determined not to bargain collectively, on June 26 discharged the entirebargaining unit. In so doing,Respondent violated Section 8(a)(3), (5),and (1) oftheAct.B. Continued refusal to bargain;other acts of interference,restraint,and coercionRussell Bailey testified that in July 1961,while he was picketing, Isler called himinto the office, showed him his own withdrawal card from the Union, told him thatthe Union had never done anything for him, and offered to give Bailey back his jobif he too would obtain a withdrawal card. Bailey refused.According to Bailey,Isler repeated his offer of employment in subsequent conversations during July,August, and September, each time making it contingent upon his leaving the Union.Robert Bailey also testified to similar offers made by Isler shortly after June 26,and subsequently. Isler testified that although he talked with the three dischargeddrivers about coming back to work, he did not "remember" asking them "to tearup their union cards."This is not equivalent to denying that he asked them toobtain withdrawal cards, as they testified. I credit the testimony of the two Baileys 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this respect.By conditioning reemployment of the drivers on their abandoningthe Union, Respondent interfered with, restrained, and coerced them in the exerciseof their rights under the Act, and thereby violated Section 8(a)(1) of the Act.5Beginning in October 1961, Respondent and the Union entered upon a chainof correspondence which resulted in a meeting between their representatives onFebruary 6, 1962.At this meeting they discussed reinstatement of the three driversand the execution of a contract. Isler admitted that the two were tied together,and that reinstatement was made contingent upon the signing of a contract. If acontract was signed that day, one of them would be reinstated the same day.6Re-spondent proposed that the wage increases provided for in a contract with the Unionshould be the 10-cent an hour increase, and another 5-cent increase after 60 dayscontained in its proposed individual contracts.Respondent did not budge fromthis position.Making the reinstatement of the drivers discharged for their unionactivities contingent upon agreement to these terms, constituted a continuing refusalto bargain.Respondent, in its brief, asserts that the drivers are not entitled to reinstatementbecause of alleged threats of violence made by them while picketing. I do not con-sider it necessary to resolve the conflicting evidence on this point.Assuming thatthe threats in question were made, Respondent at no time made a point of themprior to the hearing.On the other hand, Respondent during the months of July,August, and September offered to reemploy the Baileys provided only that theywithdrew from the Union.Respondent at no time refused them reinstatement be-cause of any improper picket line activity or, for that matter, mentioned the allegedoccurrences to them although Respondent and the pickets were in almost dailycontact.Such threats, if in fact they were made, cannot be considered now asgrounds for refusal to reinstate the discharged men.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYSince I have found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Accordingly, I shall recommend thatthe Respondent, upon request, bargain collectively with the Union, and, if an under-standing is reached, embody that understanding in a signed agreement.It has been found that Respondent has discriminated with respect to the hire andtenure of employment of Russell Bailey, Robert Bailey, and James Szymanski. Ishall therefore recommend that Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice to senior-ity or other rights and privileges. SeeThe Chase NationdlBankof the City of NewYork, San Juan, Puerto Rico, Branch,65 NLRB 827. I shall further recommend thatRespondent make them whole for any loss of pay suffered by reason of the discrim-ination against them.Said loss of pay, based upon earnings which each normallywould have earned from June 26, 1961, the date of the discrimination, to the dateof the offer of reinstatement, less net earnings, shall be computed in the mannerestablished by the Board in F.W.Woolworth Company,90 NLRB 289. SeeN.L.R.B. v Seven-Up Bottling Company of Miami, Inc.,344 U S. 344.Because Respondent, by failing and refusing to bargain in good faith with theUnion and by its discrimination against its three drivers, thereby discouraging mem-bership in a labor organization and interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in the Act, has demonstrated a dis-position to circumvent the Act and to subvert the purposes thereof, the remedy shouldbe coextensive with the threat of future violations. I shall, therefore, recommend abroad cease-and-desist order.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:F See :It.E Edwards, d/b/a Edwards Trucking Company,129 NLRB 385;Barney'sSupercenter, Inc ,128 NLRB 1325, and cases cited therein6It does not appear clearly in the record whether Respondent ever entirelysuspendedItspickup and delivery service, or whether it first suspended it and resumed it. Islertestified that Respondent hired a full-time driver on September 25 and another aboutOctober 30, who picked up and delivered. UNITED BROTHERHOOD OF CARPENTERS,ETC., LOCAL 1622 591CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.All truckdrivers,helpers, and platform employees of Respondent at its Phila-delphia, Pennsylvania,operation,but excluding office clerical employees,guards,watchmen,salesmen, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.On, andat all times since June 9,1961,the Union was and has been the ex-clusive representative of Respondent's employees in the appropriate unit for the pur-poses of bargaining with respect to rates of pay,wages, hours of employment, andotherterms and conditions of employment within the meaning of Section 9(a) ofthe Act.5.By failing and refusing to bargain collectively with the Union as the exclusiverepresentative of the employees in the unit described in paragraph 3, above, fromand after June 14,1961,the Respondent has engaged in and is engaging in unfairlaborpractices within the meaning of Section 8(a)(5) ofthe Act.6.By discriminating in regardto thehire and tenure of employment of RussellBailey, Robert Bailey, and James Szymanski,therebydiscouraging membership intheUnion,Respondent has engaged in, and is engaging in, unfair labor practiceswithin themeaning of Section8 (a) (3) of the Act.7.By engaging in the unfair labor practices set forth in paragraphs 5 and 6, nextabove, by threatening its employees with discharge if they chose a union as theirbargaining representative,and conditioning their reemployment on withdrawal fromthe Union,Respondent has interferedwith,restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of theAct, withinthe meaning ofSection 8(a)( 1 ) ofthe Act.8.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]United Brotherhood of Carpenters and Joiners of America, AFL-CIO, Local 1622andLocal 88, Wood,Wire and Metal LathersUnion,AFL-CIOand O.R. Karst.Case No. 9O-CD-78. October29,1962DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the Act, following acharge filed by O. R. Karst, herein called the Employer orKarst, al-leging that United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, Local 1622, herein called the Carpenters Union or Re-spondent,had inducedand encouragedemployees to strike for thepurpose of forcing or requiringthe Employerto assignparticularwork tomembersof the Respondent rather than to members of Lo-cal 88,Wood, Wire and Metal Lathers Union, AFL-CIO, herein calledthe Lathers Union.Ahearing washeld before William F. Roche,hearing officer,between November 20 and 22, 1961.All parties whoappearedat thehearing were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and toadduce evidence bear-ing on the issues.The rulings of the hearingofficermade at the hear-139 NLRB No. 43.